Title: To George Washington from General William Howe, 3 April 1778
From: Howe, William
To: Washington, George



Sir
Philadelphia 3d April 1778.

I am concerned to find your Commissioners entertained an idea that German Town was to be a place of constant residence during their negociation, which was by no means my design, as it could not fail to give rise to disputes and jealousies by the occasional intervention of patrols so near to this City, an inconvenience only to be avoided by the Commissioners on both sides retiring after their meetings within or near to their own lines, as was the case when Lieutenant Colonels Harrison and Walcot were engaged on a similar business in Jersey—If I had conceived it would have been otherwise understood I should have been more explicit in accepting your proposal of German Town being the place of treaty.
As it is considered expedient that the Commissioners should remain together for the dispatch of business, I have no objection to your naming any place where the inconveniences I have mentioned cannot arise to either party, such as Burlington, Bristol, Chester, or any other Town. The place of meeting to be changed at any time as may be requisite by the consent of the Commissioners.
To remove any distrust that may arise by my detaining of General Lee, which I still think I should be justified in doing, until Lieut. Colo. Campbell and the Hessian Field Officers who have been so long in confinement were first restored, I have ordered that he be at liberty to pass my lines to morrow morning, under a parole similar to the one given to Major General Prescott, and to take any route he may think proper—I trust, Sir, therefore to your ordering the gentlemen aforementioned to be sent in here without delay, and Officers of equal Rank, who have been longest on my list of prisoners, will be immediately announced

at liberty, or sent out on the earliest intimation of their approach—Orders are already given respecting the release of Lieut. Colo. Ethan Allen. I am with due respect Sir Your most obedient Servant

W. Howe

